Exhibit 10.1

AGREEMENT, WAIVER AND AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This Agreement, Waiver and Amendment No. 3 to Second Amended and Restated Credit
Agreement ("Agreement") dated as of March 12, 2014 ("Effective Date"), is among
Gastar Exploration Inc., a Delaware corporation and formerly known as “Gastar
Exploration USA, Inc.” ("Borrower"), the Guarantors (as defined in the Credit
Agreement referenced below), the Lenders (as defined below), and Wells Fargo
Bank, National Association, as administrative agent for such Lenders (in such
capacity, the "Administrative Agent"), as collateral agent (in such capacity,
the "Collateral Agent"), as swing line lender (in such capacity, "Swing Line
Lender"), and as issuing lender (in such capacity, the "Issuing Lender").


RECITALS


A.The Borrower is party to that certain Second Amended and Restated Credit
Agreement dated as of June 7, 2013, among the Borrower, the lenders thereto from
time to time (the "Lenders"), the Administrative Agent, the Collateral Agent,
the Swing Line Lender, and the Issuing Lender, as heretofore amended (as so
amended, the "Credit Agreement").


B.The Borrower has requested that Administrative Agent and the Lenders, subject
to the terms and conditions set forth herein, (i) amend the Credit Agreement as
provided herein and (ii) provide a waiver of the Event of Default arising as a
result of the Borrower changing its name to “Gastar Exploration Inc.” without
the necessary notice and consent required under Section 6.11 of the Credit
Agreement (the “Existing Default”).


THEREFORE, the Borrower, the Guarantors, the Lenders, the Issuing Lender, the
Swing Line Lender, the Collateral Agent, and the Administrative Agent hereby
agree as follows:
Section 1.Defined Terms; Interpretation. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.
The words "hereby", "herein", "hereinafter", "hereof", "hereto" and "hereunder"
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular Article, Section, subsection or provision of this Agreement.
Article, Section, subsection and Exhibit references herein are to such Articles,
Sections, subsections and Exhibits of this Agreement unless otherwise specified.
All titles or headings to Articles, Sections, subsections or other divisions of
this Agreement or the exhibits hereto, if any, are only for the convenience of
the parties and shall not be construed to have any effect or meaning with
respect to the other content of such Articles, Sections, subsections, other
divisions or exhibits, such other content being controlling as the agreement
among the parties hereto. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Words denoting sex shall
be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the




--------------------------------------------------------------------------------



general but shall be construed as cumulative. Definitions of terms defined in
the singular or plural shall be equally applicable to the plural or singular, as
the case may be, unless otherwise indicated.
Section 1.    Waiver. The Borrower hereby acknowledges the existence of the
Existing Default. Subject to the terms and conditions of this Agreement, the
Lenders hereby waive the Existing Default. The waiver by the Lenders described
in this Section 2 is limited to the Existing Default and shall not be construed
to be a consent to, or a permanent waiver of, noncompliance with Section 6.11 of
the Credit Agreement, or any other terms, provisions, covenants, warranties or
agreements contained in the Credit Agreement or in any of the other Loan
Documents. The Lenders expressly reserve the right to exercise any rights and
remedies available to them in connection with any present or future defaults
with respect to the Credit Agreement or any other provision of any Loan Document
other than the Existing Default. The description herein of the Existing Default
is based upon the information provided to the Lenders on or prior to the date
hereof and shall not be deemed to exclude the existence of any other Defaults or
Events of Default. The failure of the Lenders to give notice to any Loan Party
of any such other Defaults or Events of Default is not intended to be nor shall
be a waiver thereof. Each Loan Party hereby agrees and acknowledges that the
Lenders require and will require strict performance by the Loan Parties of all
of their respective obligations, agreements and covenants contained in the
Credit Agreement and the other Loan Documents, and no inaction or action by the
Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing Line
Lender, or any Lender regarding any Default or Event of Default (including but
not limited to the Existing Default) under any of the Loan Documents is intended
to be or shall be a waiver thereof other than the waiver of the Existing Default
expressly provided for in this Section 2. Other than the waiver of the Existing
Default expressly provided for in this Section 2, each Loan Party hereby also
agrees and acknowledges that no course of dealing and no delay in exercising any
right, power, or remedy conferred to any Lender in the Credit Agreement or in
any other Loan Document or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy (collectively, the "Lender Rights"). For the
avoidance of doubt, each Loan Party also agrees and acknowledges that neither
the waiver provided in this Agreement nor any other waiver provided by the
Lenders prior to the date hereof shall operate as a waiver of or otherwise
prejudice any of the Lender Rights other than the waiver of the Existing Default
expressly provided for in this Section 2.
Section 2.    Amendments to Credit Agreement.
(a)    The cover page and page 1 of the Credit Agreement are hereby amended by
placing each reference to “Gastar Exploration USA, Inc.” with a reference to
“Gastar Exploration Inc.”
(b)    Section 1.01 of the Credit Agreement (Certain Defined Terms) is hereby
amended by deleting the definition for “Borrowing Base” and replacing it with
the following:
“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 on account of Proven Reserves attributable to Oil
and Gas Properties of the Loan Parties and their Subsidiaries (other than
Non-Guarantor Subsidiaries).

2
#4498855

--------------------------------------------------------------------------------





(c)    Section 1.01 of the Credit Agreement (Certain Defined Terms) is hereby
amended by adding the following terms to appear in the appropriate alphabetical
order:
“Immaterial Subsidiary” means any Subsidiary, when taken together with all other
Subsidiaries that are not Guarantors at the time of determination, at such time
has either assets or quarterly revenues of less than 2.00% of the consolidated
assets or quarterly revenues of the Borrower and its consolidated Subsidiaries,
in each case, based upon the most recent financial statements available to the
Borrower; provided that, in any event, if any Subsidiary (i) provides a
guarantee, collateral or any other credit support for any Debt of the Borrower
or any other Subsidiary or (ii) incurs any Debt (other than purchase money
indebtedness or capital leases incurred in the ordinary course of business and
permitted under Section 6.02(b) and limited in amount as provided in Section
6.01(b)), such Subsidiary shall not be an Immaterial Subsidiary regardless of
the value of its assets or amount of quarterly revenues.


“Net Investment Amount” means, as of any date of determination, the amount equal
to (a) the aggregate amount of Investments made by Loan Parties to Non-Guarantor
Subsidiaries since the Effective Date, including the initial Investments made to
create such Subsidiaries, minus (b) the aggregate amount of Restricted Payments
made by Non-Guarantor Subsidiaries to the Loan Parties since the Effective Date
(it being agreed that the amount of such Restricted Payment that constitute
Property shall be deemed to be the purchase price for such Property that was
acquired with the proceeds of Investments made by the Loan Parties to the
Non-Guarantor Subsidiaries).


“Non-Guarantor Subsidiary” means any Immaterial Subsidiary so long as such
Subsidiary is not a Guarantor.


(d)    Section 5.06 of the Credit Agreement (Reporting Requirements) is hereby
amended by replacing clause (a), clause (b) and clause (l) in their entirety
with the corresponding clause (a), clause (b) and clause (l) set forth below:
(a)    Annual Financials. As soon as available and in any event not later than
90 days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries, commencing with fiscal year ending December 31, 2013, (i) a copy
of the annual audit report for such year for the Borrower and its consolidated
Subsidiaries, including therein the Borrower’s and its consolidated
Subsidiaries’ balance sheets as of the end of such fiscal year and the
Borrower’s and its consolidated Subsidiaries’ statements of income, cash flows,
and retained earnings, in each case certified by an independent certified public
accountants reasonably acceptable to the Administrative Agent and including any
management letters delivered by such accountants to the Borrower or any
Subsidiary in connection with such audit, (ii) any management letters delivered
by such accountants to the Borrower or any Subsidiary, (iii) a Compliance
Certificate executed by a Responsible Officer of the Borrower, and (iv) an
officer’s certificate setting forth the Borrower’s

3
#4498855

--------------------------------------------------------------------------------



and its consolidated Subsidiaries’ assets or quarterly revenues and the
calculations reflecting whether a Subsidiary is an Immaterial Subsidiary based
on the financial statements for such fiscal year end, with such details and
supporting document that the Administrative Agent may reasonably request;


(b)    Quarterly Financials. As soon as available and in any event not later
than 60 days after the end of each fiscal quarter of each fiscal year of each
Loan Party and its consolidated Subsidiaries, (i) commencing with the fiscal
quarter ending June 30, 2013, the unaudited balance sheet and the statements of
income, cash flows, and retained earnings of each such Person for the period
commencing at the end of the previous year and ending with the end of such
fiscal quarter, all in reasonable detail and duly certified with respect to such
consolidated statements (subject to yearend audit adjustments) by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP, (ii) a
Compliance Certificate executed by the Responsible Officer of the Borrower, and
(iii) an officer’s certificate setting forth the Borrower’s and its consolidated
Subsidiaries’ assets or quarterly revenues and the calculations reflecting
whether a Subsidiary is an Immaterial Subsidiary based on the financial
statements for such fiscal year end, with such details and supporting document
that the Administrative Agent may reasonably request;


(l)    Material Changes. Prompt written notice of any condition or event of
which any Loan Party or Subsidiary has knowledge, which condition or event (i)
has resulted or could reasonably be expected to result in a Material Adverse
Change, (ii) has resulted in a breach of or noncompliance with any material
term, condition, or covenant of any material contract to which any Loan Party or
Subsidiary is a party or by which they or their Properties are bound, or (iii)
has resulted or could reasonably be expected to result in a Subsidiary ceasing
to be an Immaterial Subsidiary;


(e)    Section 6.04 of the Credit Agreement (Merger or Consolidation; Asset
Sales) is hereby amended by replacing clause (b)(iii) therein in its entirety
with the following:
(iii)    (A) the Disposition of Property between or among a Guarantor (other
than the Parent) and the Borrower or between or among Guarantors (other than the
Parent), (B) the transfer of Property in the form of a Restricted Payment by an
Immaterial Subsidiary to the Borrower or a Guarantor, and (C) the sale of
Property by an Immaterial Subsidiary to the Borrower or a Guarantor so long as
the terms thereof are satisfactory to the Administrative Agent;


(f)    Section 6.05 of the Credit Agreement (Restricted Payments) is hereby
amended by replacing clause (b) and clause (c) in their entirety with the
corresponding clause (b) and clause (c) set forth below:
(b)     any Guarantor may make Restricted Payments to any other Guarantor and to
the Borrower; and



4
#4498855

--------------------------------------------------------------------------------



(c)    a Non-Guarantor Subsidiary may make Restricted Payments to any Guarantor
and to the Borrower.


(g)    Section 6.06 of the Credit Agreement (Investments) is hereby amended by
replacing clause (c) therein in its entirety with the following:
(c)     (i) creation of any Immaterial Subsidiary in compliance with Section
6.15 and other Investments made by any Loan Party to any Non-Guarantor
Subsidiary solely for the purpose of such Non-Guarantor Subsidiary purchasing
Oil and Gas Properties; provided that, the aggregate Net Investment Amount shall
not, at any time, exceed 2.00% of the consolidated assets or quarterly revenues
of the Borrower and its consolidated Subsidiaries, in each case, based upon the
most recent financial statements available to the Borrower, and (ii) creation of
any Subsidiary that becomes a Guarantor in compliance with Section 6.15 and
other Investments made by any Loan Party to any other Loan Party;


(h)    Section 6.15 of the Credit Agreement (Additional Subsidiaries) is hereby
replaced in its entirety with the following:
Section 6.15 Additional Subsidiaries. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, create or acquire any additional
Subsidiaries without (a) providing the Administrative Agent with notice of such
creation or acquisition within ten (10) days after such creation or acquisition
(or such later time period acceptable to the Administrative Agent in its sole
discretion), (b) such new Subsidiary that is not an Immaterial Subsidiary
executing and delivering to the Collateral Agent, at either Agent’s request and
within the time period requested by such Agent, a Guaranty, a Pledge Agreement,
a Security Agreement and a Mortgage, and such other Security Instruments as
either Agent or the Required Lenders may reasonably request, and (c) the
delivery by the Borrower of any certificates, opinions of counsel, title
opinions or other documents as and when either Agent may reasonably request;
provided that, in any event, no Subsidiary may be created or acquired if a
Default has occurred before or after giving effect to such creation or
acquisition of the new Subsidiary. Notwithstanding the foregoing, if any
Subsidiary shall cease to be an Immaterial Subsidiary for any reason, then at
either Agent’s request and within the time period requested by such Agent (i)
such Subsidiary shall execute and deliver a Guaranty, a Pledge Agreement, a
Security Agreement and a Mortgage, and such other Security Instruments as either
Agent or the Required Lenders may reasonably request, and (ii) the Borrower
shall deliver certificates, opinions of counsel, title opinions or other
documents as either Agent may reasonably request.


(i)    Article VI of the Credit Agreement (Negative Covenants) is hereby amended
by adding a new Section 6.24 as follows:
Section 6.24    Non-Guarantor Subsidiaries. Notwithstanding anything to the
contrary contained herein, including any other provision of this Article VI, no

5
#4498855

--------------------------------------------------------------------------------



Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
(a) create, assume, incur or suffer to exist any Lien on or in respect of any of
its Property for the benefit of any Non-Guarantor Subsidiary, (b) sell, assign,
pledge, or otherwise transfer any of its Properties (other than cash in the form
of an Investment that is permitted under Section 6.06(c)) to any Non-Guarantor
Subsidiary, (c) permit Non-Guarantor Subsidiaries to engage in any activity
other than the acquisition of Oil and Gas Properties with the proceeds of
Investments made to such Non-Guarantor Subsidiaries from the Loan Parties and
other ancillary activities solely and directly related to the operation and
maintenance of such Oil and Gas Properties, or (d) permit the aggregate assets
or quarterly revenues of Non- Guarantor Subsidiaries to exceed 2.00% of the
consolidated assets or quarterly revenues of the Borrower and its consolidated
Subsidiaries, in each case, based upon the most recent financial statements
available to the Borrower. In furtherance of the foregoing, each Loan Party
shall (i) as to Non-Guarantor Subsidiaries, cause such Non-Guarantor
Subsidiaries to transfer 100% of all its assets to a Loan Party on at least a
semi-annual basis, on June 30th and December 31st of each year (or such later
dates acceptable to the Administrative Agent in its sole discretion so long as
there are at least two transfers per fiscal year under this clause (i)), and
(ii) as to any Subsidiary, at any time when the value of its assets or quarterly
revenues would cause such Subsidiary to cease to be an Immaterial Subsidiary,
cause such Subsidiary to transfer 100% of all its assets to a Loan Party.


Section 3.    Representations and Warranties. Each Loan Party represents and
warrants that: (a) after giving effect to this Agreement, the representations
and warranties contained in the Credit Agreement and the representations and
warranties contained in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof;
(b) after giving effect to this Agreement, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate, partnership, or limited liability company power and
authority of such Loan Party, as applicable, and have been duly authorized by
appropriate corporate, partnership, or limited liability company action and
proceedings, as applicable; (d) this Agreement constitutes the legal, valid, and
binding obligation of such Loan Party enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; (f) the
Liens under the Security Instruments are valid and subsisting and secure the
Secured Obligations; and (g) as to each Guarantor, it has no defenses to the
enforcement of its Guaranty.
Section 4.    Conditions to Effectiveness. This Agreement and the amendments
provided herein shall become effective and enforceable against the parties
hereto upon the receipt by the Administrative Agent of:

6
#4498855

--------------------------------------------------------------------------------



(a)    multiple original counterparts of this Agreement duly and validly
executed and delivered by the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent, the Issuing Lender, the Swing Line Lender, and the
Required Lenders, and
(b)    an officer’s certificate from the Borrower, in form and substance
satisfactory to the Administrative Agent and dated as of the Effective Date,
certifying (i) true and correct copy of the merger certificate evidencing the
Gastar Merger, (ii) true and correct copy of the name change or other
certificate evidencing the change in the Borrower’s name to Gastar Exploration
Inc., (iii) the Loan Parties’ respective officers' incumbency (or if such
officers’ incumbency certified with the initial closing of the Credit Agreement
have not changed, then certifying no change in such incumbency), (iv)
authorizing resolutions for the Loan Parties for this Agreement (or if the
authorizing resolutions delivered with the initial closing of the Credit
Agreement authorized amendments thereto, then certifying no change in such
authorizing resolutions), and (v) true and correct copies of the organizational
documents of the Loan Parties (or if the organizational documents have not
changed since the initial closing of the Credit Agreement, then certifying no
change in such organizational documents).
Section 5.    Effect on Loan Documents; Acknowledgments.
(a)    The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.
(b)    The Administrative Agent, the Collateral Agent, the Issuing Lender, the
Swing Line Lender, and the Lenders hereby expressly reserve all of their rights,
remedies, and claims under the Loan Documents. Nothing in this Agreement shall
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Loan Documents, (ii) any of the agreements, terms or conditions
contained in any of the Loan Documents, (iii) any rights or remedies of the
Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing Line
Lender, or any Lender with respect to the Loan Documents, or (iv) the rights of
the Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing
Line Lender, or any Lender to collect the full amounts owing to them under the
Loan Documents.
(c)    Each of the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent, the Issuing Lender, the Swing Line Lender, and the Lenders
does hereby adopt, ratify, and confirm the Credit Agreement, as amended hereby,
and acknowledges and agrees that the Credit Agreement, as amended hereby, and
all other Loan Documents are and remain in full force and effect, and the
Borrower acknowledges and agrees that its liabilities under the Credit Agreement
and the other Loan Documents are not impaired in any respect by this Agreement.
(d)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended prior hereto as described in the recitals, and by this Agreement.
(e)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations,

7
#4498855

--------------------------------------------------------------------------------



warranties, and covenants under this Agreement shall be a Default or Event of
Default, as applicable, under the Credit Agreement.
Section 6.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations (as defined in its Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under its Guaranty in connection with the execution and delivery
of amendments to the Credit Agreement, the Notes or any of the other Loan
Documents.
Section 7.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or email (i.e., PDF) signature and all such signatures shall be
effective as originals.
Section 8.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Issuing Lender, the Swing
Line Lender, the Collateral Agent, and the Administrative Agent and their
respective successors and assigns permitted pursuant to the Credit Agreement.
Section 9.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 10.    Governing Law. This Agreement shall be deemed a contract under,
and shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York applicable to contracts made and to be performed
entirely within such state, without regard to conflicts of laws principles
(other than Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York).
Section 11.    Waiver of Jury. THE BORROWER, THE LENDERS, THE ISSUING LENDER,
AND THE AGENTS HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
Section 12.    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES

8
#4498855

--------------------------------------------------------------------------------



HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
[The remainder of this page has been left blank intentionally.]



9
#4498855

--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTED effective as of the date first above written.




BORROWER:


GASTAR EXPLORATION INC.




By:/s/ Michael A. Gerlich    
Michael A. Gerlich
Senior Vice President, Chief Financial Officer and
Corporate Secretary




GUARANTORS:


GASTAR EXPLORATION NEW SOUTH WALES, INC.
GASTAR EXPLORATION TEXAS, INC.
GASTAR EXPLORATION TEXAS LLC




Each By:    /s/ Michael A. Gerlich            
Michael A. Gerlich
Senior Vice President, Secretary and
Treasurer


GASTAR EXPLORATION TEXAS, LP


By:    GASTAR EXPLORATION TEXAS LLC,
its General Partner




By:    /s/ Michael A. Gerlich            
Michael A. Gerlich
Senior Vice President, Secretary and
Treasurer

Signature Page to
Agreement, Waiver and Amendment No. 3 to
Second Amended and Restated Credit Agreement
(Gastar Exploration, Inc.)
#4498855

--------------------------------------------------------------------------------

Exhibit 10.1

ADMINISTRATIVE AGENT/COLLATERAL AGENT/ISSUING LENDER/SWING LINE LENDER/LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/Stephanie Harrell     
Stephanie Harrell
Assistant Vice President



Signature Page to
Agreement, Waiver and Amendment No. 3 to
Second Amended and Restated Credit Agreement
(Gastar Exploration, Inc.)
#4498855



--------------------------------------------------------------------------------

Exhibit 10.1

LENDER:


COMERICA BANK




By: /s/William Robinson     
William Robinson
Vice President

Signature Page to
Agreement, Waiver and Amendment No. 3 to
Second Amended and Restated Credit Agreement
(Gastar Exploration, Inc.)
#4498855



--------------------------------------------------------------------------------

Exhibit 10.1

LENDER:


IBERIABANK




By: /s/Cameron D. Jones     
Cameron D. Jones
Senior Vice President





Signature Page to
Agreement, Waiver and Amendment No. 3 to
Second Amended and Restated Credit Agreement
(Gastar Exploration, Inc.)
#4498855



--------------------------------------------------------------------------------

Exhibit 10.1

LENDER:


ING CAPITAL LLC




By: /s/Charles Hall     
Name: Charles Hall
Title: Managing Director


By: /s/Juli Bieser     
Name: Juli Bieser
Title: Director





Signature Page to
Agreement, Waiver and Amendment No. 3 to
Second Amended and Restated Credit Agreement
(Gastar Exploration, Inc.)
#4498855

